DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a method comprising: 
acquiring, using a first camera in a first area, a plurality of first camera face images that depict faces of a plurality of subjects in the first area; 
for each first camera face image of the plurality of first camera face images: 
determining a visual attribute measurement of the face depicted in the first camera face image, and assigning the first camera face image to one of a plurality of predetermined classifications based on the visual attribute measurement of the face depicted in the first camera face image; 

acquiring, using a second camera in a second area, a plurality of second camera face images that depict faces of the subjects in the second area; 
for each second camera face image of the plurality of second camera face images: 
determining a visual attribute measurement of the face depicted in the second camera face image, and assigning the second camera face image one of the plurality of predetermined classifications based on the visual attribute measurement of the face depicted in the second camera face image; 
determining, for each classification of the plurality of classifications, a second camera classification distribution shared among second camera face images of the plurality of second camera face images that are assigned the classification; 
acquiring, using the second camera, a subsequent face image depicting a face of an unidentified subject; 
determining a visual attribute measurement of the unidentified subject's face depicted in the subsequent face image; 
assigning the subsequent face image a given predetermined classification of the plurality of predetermined classifications based on the visual attribute measurement of the face depicted in the subsequent face image; 
and the second camera classification distribution associated with the given predetermined classification; and 
determining an identity of the unidentified subject based on a comparison of one or more features of the calibrated subsequent face image with one or more features of one or more of the plurality of first camera face images and the plurality of second camera face images. 

Regarding claim 10, the prior art made of record fails to teach at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
categorizing a first plurality of digital images captured by a first camera into a plurality of predetermined categories based on one or more visual attributes of the first plurality of digital images, wherein each digital image of the first plurality of digital images depicts one of a plurality of subjects in a first area; 
categorizing a second plurality of digital images captured by a second camera into the same plurality of predetermined categories based on one or more visual attributes of the second plurality of digital images, wherein each digital image of the second plurality of digital images depicts at least one of the plurality of subjects in a second area; 

categorizing the subsequent digital image into a given predetermined category of the plurality of predetermined categories based on one or more visual attributes of the subsequent digital image; 
adjusting the subsequent digital image based on a relationship between one or more digital images of the first plurality of digital images categorized into the given predetermined category and one or more digital images of the second plurality of digital images categorized into the given predetermined category; and 
determining an identity of the unknown subject based on analysis of the adjusted subsequent digital image.

Regarding claim 19, the prior art made of record fails to teach a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
acquiring, using a first camera  in a first area, a plurality of first camera face images that depict faces of a plurality of subjects in the first area; 
for each first camera face image of the plurality of first camera face images: 
determining  a visual attribute measurement of the face depicted in the first camera face image, and assigning the first camera face image to one of a 
determining, for each classification of the plurality of classifications, a first camera classification distribution shared among first camera face images of the plurality of first camera face images that are assigned the classification; 
acquiring, using a second camera in a second area, a plurality of second camera face images that depict faces of the subjects in the second area;
 for each second camera face image of the plurality of second camera face images: 
determining a visual attribute measurement of the face depicted in the second camera face image, and assigning the second camera face image one of the plurality of predetermined classifications based on the visual attribute measurement of the face depicted in the second camera face image; 
determining, for each classification of the plurality of classifications, a second camera classification distribution shared among second camera face images of the plurality of second camera face images that are assigned the classification; 
acquiring, using the second camera, a subsequent face image depicting a face of an unidentified subject;
 determining a visual attribute measurement of the unidentified subject's face depicted in the subsequent face image; 

applying an adjustment to the subsequent face image to generate a calibrated subsequent face image, wherein applying the adjustment is based on the first camera classification distribution and the second camera classification distribution associated with the given predetermined classification; and 
determining an identity of the unidentified subject based on a comparison of one or more features of the calibrated subsequent face image with one or more features of one or more of the plurality of first camera face images and the plurality of second camera face images.

Ho et al, U.S. Patent No. 7,218,759 generally teaches a method of calibrating a camera comprising 

categorizing a first plurality of digital images (see Ho Figure 5, step 52) into a plurality of predetermined categories based on one or more visual attributes of the first plurality of digital images (see Figure 5, step 58), wherein each digital image of the first plurality of digital images depicts one of a plurality of subjects (see Abstract); 

categorizing a second plurality of digital images into the same plurality of predetermined categories based on one or more visual attributes of the second (see Ho Figure 5 as repeated with more input images);

acquiring, using a second camera, a subsequent digital image depicting an unknown subject (see Figure 6, input image 72 and column 8, lines 6-12); 

categorizing the subsequent digital image into a given predetermined category of the plurality of predetermined categories based on one or more visual attributes of the subsequent digital image; adjusting the subsequent digital image based on a relationship between one or more digital images of the first plurality of digital images categorized into the given predetermined category (see Figure 6, steps 74 and 76). 

However, Ho does not teach that the first plurality of digital images comes from a first camera in a first area, the second plurality of digital images comes from the second camera in a second area, the first plurality of digital images and the second plurality of digital images have common subjects in them, and that an adjustment to the subsequent image is made based off of attributes of digital images in categories that are captured by the first and second cameras as required in the independent claims.  

Lu et al, U.S. Publication No. 2016/0335480 generally teaches a system with a first camera in first area to capture digital images of subjects (see Lu Figure 1, camera 115 and paragraph [0026]) and a second camera in a second area to capture images of the subjects to identify the subjects (see Figure 1, camera 155 and paragraph [0094]) each of which can have the calibration method of Ho applied to them. However, this combination would still not teach the highlighted features noted above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637